 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 1 of 6 PageID# 1


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


William Morrison,
                                                       Case No. ________________________
                                        Plaintiff,
                                                                  COMPLAINT
v.                                                           (JURY TRIAL DEMAND)

Norfolk Southern Railway Co.,

                                     Defendant.


                                PRELIMINARY STATEMENT

       1.      Plaintiff William Morrison suffers from depression and a high body mass index,

which are causally related. After learning of Morrison’s high body mass index, Defendant

Norfolk Southern Railway Co. withdrew the job offer it had made to him. This case is about

whether that withdrawal violates the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

as amended.

                                             PARTIES

       2.      Norfolk Southern is a railroad carrier engaged in interstate and foreign commerce.

It is headquartered in this division. Consequently, its human resources department, which is

responsible for investigating complaints of disability discrimination, is based in this division; its

law department, which is responsible for adopting policies regarding and training its manager’s

on disability discrimination, is based in this division; and its medical department, which is

responsible for evaluating and accommodating its employees’ disabilities, is based in this

division.

       3.      Morrison resides in Virginia.

                                 JURISDICTION AND VENUE
 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 2 of 6 PageID# 2


        4.       This Court has original jurisdiction over Morrison’s ADA claim under 28 U.S.C.

§ 1331.

        5.       Venue is proper in this division under 28 U.S.C. § 1391 because Norfolk Southern

is headquartered and the illegal conduct occurred pursuant to policies and procedures that were

promulgated by officers who reside in this division.

        NORFOLK SOUTHERN WITHDRAWS ITS JOB OFFER TO MORRISON

        6.       Morrison applied for a position with Norfolk Southern.

        7.       Norfolk Southern offered Morrison the position.

        8.       After a pre-employment physical, however, Norfolk Southern notified Morrison

that it was withdrawing the offer, citing Morrison’s high body mass index as the sole reason for

such withdrawal.

        9.       The withdrawal letter was signed by Norfolk Southern’s doctor, who resides in

this division.

        10.      While Norfolk Southern claimed in its withdrawal letter that “during [his]

examination, [Morrison] indicated that [he] did not have an underlying physiological condition

that could cause obesity,” Morrison made no such claim.

        11.      In fact, the opposite is true: Morrison suffers from depression, which is causally

related to his high body mass index.

        12.      Morrison’s depression is mental impairment that substantially limits his ability to

care for himself, perform manual tasks, see, hear, eat, sleep, walk, stand, lift, bend, speak,

breathe, learn, read, concentrate, think, communicate, and/or work.

        13.      Morrison’s high body mass index is a physical impairment that substantially

limits his ability to care for himself, perform manual tasks, see, hear, eat, sleep, walk, stand, lift,

bend, speak, breathe, learn, read, concentrate, think, communicate, and/or work.
 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 3 of 6 PageID# 3


       14.     Norfolk Southern regarded Morrison’s high body mass index as a physical or

mental impairment that substantially limits his ability to care for himself, perform manual tasks,

see, hear, eat, sleep, walk, stand, lift, bend, speak, breathe, learn, read, concentrate, think,

communicate, and/or work.

       15.     Neither his depression nor his high body mass index, however, prevents Morrison

from performing the essential functions of the job he was offered.

       16.     Indeed, Morrison can perform each of the essential functions of the job he was

offered.

       17.     Norfolk Southern’s instead withdrew the job offer pursuant to a policy of not

hiring employees with a high body mass index.

       18.     Norfolk Southern’s policy of not hiring employees with a high body mass index

arises from it being self-insured and believing that employees with a high body mass index suffer

from sleep apnea, diabetes, and/or heart disease, and that employees with sleep apnea, diabetes,

and/or heart disease are more likely to incur medical expenses.

       19.     Norfolk Southern’s policy of not hiring employees with a high body mass index

arises also from it believing that employees with a high body mass index suffer from sleep

apnea, diabetes, and/or heart disease, and that employees with sleep apnea, diabetes, and/or heart

disease are more likely to become incapacitated.

       20.     Sleep apnea is a physical impairment that substantially limits one’s ability to care

for him or herself, perform manual tasks, see, hear, eat, sleep, walk, stand, lift, bend, speak,

breathe, learn, read, concentrate, think, communicate, and/or work.

       21.     Diabetes is a physical impairment that substantially limits one’s ability to care for

him or herself, perform manual tasks, see, hear, eat, sleep, walk, stand, lift, bend, speak, breathe,

learn, read, concentrate, think, communicate, and/or work
 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 4 of 6 PageID# 4


        22.     Heart disease is a physical impairment that substantially limits one’s ability to

care for him or herself, perform manual tasks, see, hear, eat, sleep, walk, stand, lift, bend, speak,

breathe, learn, read, concentrate, think, communicate, and/or work

        23.     Norfolk Southern regarded Morrison as having sleep apnea, diabetes, and/or heart

disease, and it withdrew the job offer it had made to him because it was concerned his sleep

apnea, diabetes, and/or heart disease would cause him to become incapacitated.

        24.     Norfolk Southern’s policy was promulgated and is enforced by people who reside

in this division.

        25.     Because a high body mass index is positively correlated related with disabilities,

Norfolk Southern’s policy disparately affects the disabled.

        26.     Norfolk Southern has engaged in pattern and practice of violating the ADA. See,

e.g., EEOC v. Norfolk Southern Corp., No. 2:17-cv-1251 (W.D. Penn.).

        27.     Morrison filed a charge with the Equal Employment Opportunity Commission

within 300 days of when Norfolk Southern withdrew the job offer.

        28.     Morrison filed this case within ninety days of when the Equal Employment

Opportunity Commission issued a notice of right to sue.

                                      CAUSES OF ACTION

                          VIOLATIONS OF 42 U.S.C. § 12101, et seq.

        29.     Norfolk Southern was Morrison’s “employer” within the ADA’s meaning.

        30.     Morrison is disabled within the ADA’s meaning.

        31.     Morrison is a qualified individual within the ADA’s meaning.

        32.     Section 12112(a) of the ADA prohibits employers from “discriminat[ing] against

a qualified individual on the basis of disability in regard to job application procedures, the hiring,
 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 5 of 6 PageID# 5


advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.”

        33.     Section 12112(b)(3) of the ADA defines “discriminat[ing] against a qualified

individual on the basis of disability” as including “utilizing standards, criteria, or methods of

administration . . . that have the effect of discrimination on the basis of disability”.

        34.     Section 12112(b)(5)(A) of the ADA defines “discriminat[ing] against a qualified

individual on the basis of disability” as including “not making reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability who is

an applicant or employee . . . .”

        35.     Section 12112(b)(6) of the ADA defines “discriminat[ing] against a qualified

individual on the basis of disability” as including “using qualification standards, employment

tests or other selection criteria that screen out or tend to screen out an individual with a disability

or a class of individuals with disabilities unless the standard, test or other selection criteria, as

used by the covered entity, is shown to be job-related for the position and is consistent with

business necessity.”

        36.     Norfolk Southern discriminated against Morrison on the basis of disability when

it withdrew the job offer it had made to him.

        37.     Because Norfolk Southern violated 42 U.S.C. § 12112, Morrison has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an amount in

excess of $75,000. Morrison is also entitled to attorneys’ fees and costs incurred in connection

with these claims.

        38.     Norfolk Southern committed the above-alleged facts with reckless disregard or

deliberate disregard for Morrison’s rights and safety. As a result, Morrison is entitled to punitive

damages.
 Case 2:19-cv-00296-RAJ-DEM Document 1 Filed 06/03/19 Page 6 of 6 PageID# 6


                                     REQUEST FOR RELIEF

       39.    Morrison requests that the Court find Norfolk Southern acted in direct violation of

the ADA.

       40.    Morrison further requests that the Court order Norfolk Southern to:

              •   reinstate him;

              •   pay to him an award for compensatory damages arising from loss of income
                  and benefits in an amount to be determined by the trier of fact;

              •   pay to him an award for garden-variety emotional distress in an amount to be
                  determined by the trier of fact;

              •   pay to him an award for costs (including litigation and expert costs),
                  disbursements, and attorneys’ fees; and

              •   pay to him an award for $300,000 for punitive damages for each violation of
                  the ADA.

       41.    Morrison further requests that the Court order judgment against Norfolk Southern

for all other relief available under the ADA and such other relief as the Court deems just and

equitable.

                                                   THE MOODY LAW FIRM
Dated: June 3, 2019
                                                   s/ Nicholas D. Thompson
                                                   Nicholas D. Thompson (VA # 92821)
                                                   500 Crawford St., #200
                                                   Portsmouth, VA 23704
                                                   Phone: (757) 399-8906
                                                   Fax: (757) 397-7257
                                                   nthompson@moodyrrlaw.com

                                                   ATTORNEYS FOR PLAINTIFF
